Exhibit 10.2

 

CONFIDENTIAL TREATMENT REQUESTED FOR

HIGHLIGHTED PORTIONS

 

EagleBank

Eagle Bancorp, Inc.

Senior Executive Annual Incentive Plan

 

Performance Year 2018

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED FOR

HIGHLIGHTED PORTIONS

 

Eagle Bancorp, Inc. and EagleBank

Executive Annual Incentive Plan

Plan Document and Administrative Guidelines

 

This Annual Incentive Plan is for the Executive Management Team of Eagle
Bancorp, Inc. (“Company”) and EagleBank.  The annual incentive plan is designed
to compensate plan participants for the attainment of specified overall Bank and
individual goals.  The objective is to align the interests of senior executives
with the interests of the Bank in obtaining superior financial results.

 

The Plan operates on a calendar year basis (January 1st to December 31st).  This
same calendar year is the performance-period for determining the amount of
incentive awards to be paid following year end.

 

PERFORMANCE CRITERIA

 

·              Bank Performance - For all plan participants, a portion of the
annual incentive will be based on overall bank performance.  The Compensation
Committee will approve bank wide goals for each member of the executive
management team on an annual basis.  In addition, they will review the Bank’s
annual incentive programs to ensure they do not encourage risky behavior.

 

·              Strategic Performance - Some participants are encouraged to work
towards our strategic plan and twenty percent (20%) up to Twenty-five percent
(25%) of the annual incentive will be based on achievement of Bank strategic
goals.

 

·              Individual Performance - For all participants, individual
performance in meeting outlined expectations, as determined by annual
performance evaluations, will represent at least fifteen percent (15%) of the
plan participant’s incentive payout.

 

PERFORMANCE STANDARDS

 

For each performance factor (Overall Bank, Strategic and Individual), an
appropriate standard of performance must be established with three essential
performance points:

 

·              Threshold Performance:  That level of performance for each
objective below which no award will be given.  Threshold performance will be 85%
of target expectations.

 

·              Target Performance:  The level of performance for each factor at
budgeted goals.  The budgeted, or expected, level of performance is based upon
historical data, and management’s best judgment as to expected performance
during the upcoming performance period.  The Compensation Committee will approve
bank wide goals on an annual basis.

 

·              Target Plus Performance:  The target plus performance level will
be paid in proportion to the results achieved in excess of 15% above target. 
Overall incentive payouts are capped from 70% to 350% of base salary based on
the executive’s tier and potential earnings.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED FOR

HIGHLIGHTED PORTIONS

 

PLAN PAYOUTS

 

The Net Operating Income, Threshold level, must be met for there to be any
payment made for the Bank Performance and Strategic Performance categories. 
Participants will still be eligible to receive a payout for Individual
Performance. Incentives are predicated on satisfactory audit and regulatory
reviews as well as individual performance.

 

After all performance results are available at year-end, the awards will be
calculated for each Plan participant and approved by the CEO, and Compensation
Committee.  The Compensation Committee has the discretion to pay out annual
incentives in cash or awards of restricted stock under the 2016 Stock Plan.

 

The actual award payouts will be calculated using a ratable approach, where
award payouts are calculated as a proportion of threshold, target and target
plus award opportunities.  If actual performance falls between a performance
level, the payout will also fall between the pre-defined performance level on a
pro-rated basis.  A Plan participant must be an employee at the time of the
award payout in order to receive a payout.  The result of the performance
criteria is calculated as a percent of base salary for participants during the
current Plan year.  Plan payouts will be made no later than 75 days after the
year end.

 

All awards under this Plan are subject to clawback in accordance with the
requirements of the applicable award agreement, applicable law and regulation
and the listing requirements of any exchange on which the Company’s common stock
is listed for trading.

 

PLAN ADMINISTRATION

 

Responsibilities of the Compensation Committee:  The Compensation Committee has
the responsibility to approve, amend, or terminate the Plan as necessary.  The
actions of the Compensation Committee shall be final and binding on all
parties.  The Compensation Committee shall also review the operating rules of
the Plan on an annual basis and revise these rules if necessary.  The
Compensation Committee also has the sole ability to decide if an extraordinary
event(1) totally outside of management’s influence, be it a windfall or a
shortfall, has occurred during the current Plan year, and whether the figures
should be adjusted to neutralize the effects of such events.  After approval by
the Compensation Committee, management shall, as soon as practical, inform each
of the Plan participants under the Plan of their potential award under the
operating rules adopted for the Plan year.

 

Nothing herein limits the Compensation Committee from awarding one or more
members of the Executive Management Team a bonus in cash and/or Restricted Stock
for individual and/or Company performance beyond that reflected as a result of
the Plan.

 

Responsibilities of the CEO:  The CEO of the Company administers the program
directly and provides liaison to the Compensation Committee, including the
following specific responsibilities: recommend the Plan participants to be
included in the Plan each year.  This includes determining if additional
employees should be added to the Plan and if any Plan participants should be
removed from participating in the Plan. The CEO will provide recommendations for
the award opportunity amounts at threshold, target and target plus for tiers II
and below.  The CEO will review the objectives and evaluations, adjust guideline
awards for performance and recommend final awards to the Compensation Committee.
The CEO may also provide other appropriate recommendations that may become
necessary during the life of the plan.  This could include such items as changes
to Plan provisions.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED FOR

HIGHLIGHTED PORTIONS

 

Amendments and Plan Termination:  The Company has developed the Plan on the
basis of existing business, market and economic conditions, current services,
and staff assignments.  If substantial changes occur that affect these
conditions, services, assignments, or forecasts, the Company may add to, amend,
modify or discontinue any of the terms or conditions of the Plan at any time
with approval from the Compensation Committee.  The Compensation Committee may,
at its sole discretion, terminate, change or amend any of the Plan as it deems
appropriate.

 

MISCELLANEOUS

 

Reorganization:  If the Company shall merge into or consolidate with another
company, or reorganize, or sell substantially all of its assets to another
company, firm, or person such succeeding or continuing company, firm, or person
shall succeed to, assume and discharge the obligations of the Company under this
Plan.  Upon the occurrence of such event, the term “Company” as used in this
Plan shall be deemed to refer to the successor or survivor company.

 

Tax Withholding:  The Company shall withhold any taxes that are required to be
withheld from the benefits provided under this Plan.

 

Designated Fiduciary:  The Company shall be the named fiduciary and Plan
Administrator under the Plan.  The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the Plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

 

No Guarantee of Employment:  This Plan is not an employment policy or contract. 
It does not give the Plan participant the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the Plan
participant.

 

--------------------------------------------------------------------------------

(1) An extraordinary event may include a merger, acquisition or divestiture that
was not outlined in strategic plan, investment gains or losses, changes in
capital cost structure, unplanned branch openings, unexpected and strong sales
oriented addition to staff, and increase of 50% or more of collection expenses.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED FOR

HIGHLIGHTED PORTIONS

 

INCENTIVE RANGES AND AWARD OBJECTIVES

 

Eagle Bancorp, Inc.

 

 

 

 

 

 

 

Proposed Incentive Ranges

 

Factor Weighting

 

Tier

 

Name

 

Position

 

Threshold

 

Target

 

Target
Plus

 

Cap

 

Threshold

 

Target

 

Target
Plus

 

Bank

 

Strategic

 

Ind

 

I

 

Ron Paul

 

Chairman and CEO

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

75

%

0

%

25

%

II

 

Susan Riel

 

Sr. EVP & COO of the Bank

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

60

%

20

%

20

%

III

 

Antonio Marquez

 

EVP & Chief Lending Officer — CRE

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

80

%

0

%

20

%

III

 

Janice Williams

 

EVP & Chief Credit Officer

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

80

%

0

%

20

%

IV

 

Larry Bensignor

 

EVP & General Counsel

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

60

%

20

%

20

%

IV

 

Lindsey Rheaume

 

EVP & Chief Lending Officer - C&I

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

80

%

0

%

20

%

V

 

Charles Levingston

 

EVP & Chief Financial Officer

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

60

%

20

%

20

%

 

 

 

 

 

 

Percent of Salary

 

 

 

 

 

 

 

Weighting of Award

 

 

NOTE:    Threshold and target payout thresholds have been established for each
tier in order to ensure competitive payouts and budget costs associated with
this program.  Target Plus payouts are not capped, however total cash incentive
is capped.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED FOR

HIGHLIGHTED PORTIONS

 

2018 Senior Staff Incentive Goals

 

 

 

Paul

 

Riel

 

Marquez

 

Rheaume

 

Levingston

 

Williams

 

Bensignor

 

Target

 

Adjusted Net Income

 

25

%

20

%

15

%

15

%

20

%

10

%

10

%

*

 

Efficiency Ratio (KRX Median)

 

15

%

20

%

 

 

 

 

25

%

 

 

 

 

*

 

EPS (KRX Median)

 

20

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Strategic Alignment

 

 

 

20

%

 

 

 

 

20

%

 

 

20

%

n/a

 

Annual Average Loan Growth for Division CRE

 

 

 

 

 

25

%

 

 

 

 

 

 

 

 

*

 

Annual Average Loan Growth for Division C&I

 

 

 

 

 

 

 

25

%

 

 

 

 

 

 

*

 

Growth of Annual Average/Portfolio of Deposit Penetration and deposit only
relationships

 

 

 

 

 

20

%

20

%

 

 

 

 

 

 

 

 

Non-Credit Legal Fees

 

 

 

 

 

 

 

 

 

 

 

 

 

25

%

 

 

NPAs

 

 

 

 

 

 

 

 

 

 

 

30

%

 

 

 

 

Expenses (Non-Interest Expenses)

 

 

 

20

%

 

 

 

 

 

 

15

%

 

 

*

 

Return on Common Equity (KRX Median)

 

15

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Interest Margin

 

 

 

 

 

20

%

20

%

15

%

 

 

 

 

*

 

Annual Average Individual Deposits

 

 

 

 

 

 

 

 

 

 

 

 

 

25

%

*

 

Charge Offs

 

 

 

 

 

 

 

 

 

 

 

25

%

 

 

*

 

Dept/Individual Performance

 

25

%

20

%

20

%

20

%

20

%

20

%

20

%

*

 

 

 

100

%

100

%

100

%

100

%

 

 

100

%

100

%

 

 

 

--------------------------------------------------------------------------------